DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/09/2021 and 01/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rho et al. (Pub. No.: US 2020/0201501).
Consider claim 14, Rho discloses a gesture interaction method, applied to a terminal (Fig. 3B, electronic device 301) configured with a curved screen, wherein the curved screen comprises a main screen region (Fig. 3A, display 310 to include front area 310F) and a side screen region (Fig. 3B, side areas 310-1S, 310-2S, 310-3S, and 310-4S) (paragraph [0034], Fig. 3B, method for interacting between a plurality of side areas of a display included in an electronic device to include curved areas bent from outer side surfaces of the front area disposed on the front surface of the electronic device and paragraph [0194], each of the front surface and the plurality of side surfaces may be used for displaying content), and the method comprises:
obtaining, by the terminal, touch point information input from the side screen region (paragraph [0035], touch input received from a side area of the display), wherein the side screen region comprises a left side screen region and a right side screen region (paragraph [0070], Fig. 3B, side areas may include at least two of a first side area 310-1S (e.g., a left side area), a second side area 310-2S (e.g., a right side area));
determining, by the terminal based on the touch point information, whether a holding mode is a left-handed mode or a right-handed mode (paragraph [0094], determining grip type of left-hand grip or right-hand grip); and
adjusting, by the terminal, an interface layout based on the holding mode (paragraph [0107], Fig. 4, electronic device 401 may change the preset display position, display direction, display shape, or display size based on the identified grip type and display it on the display 410).
Consider claims 15, 16, Rho discloses wherein the touch point information comprises a quantity of touch points (paragraph [0094], numbers of touch points); and
the determining, by the terminal based on the touch point information, whether a holding mode is a left-handed mode or a right-handed mode comprises:
when more than one touch point is input from the left side screen region, determining, by the terminal, that the holding mode is the right-handed mode (paragraph [0094], upon receiving a first touch input from a first side (or left) area 410-1S and one or more touch inputs from the second side (or right) area 410-2S facing away from the first area 410-1S, the processor 420 may identify that the grip type for the electronic device 401 is a first grip type (e.g., left-hand grip)); or
when more than one touch point is input from the right side screen region, determining, by the terminal, that the holding mode is the left-handed mode (paragraph [0094], upon receiving a first touch input from a first side (or left) area 410-1S and one or more touch inputs from the second side (or right) area 410-2S facing away from the first area 410-1S, the processor 420 may identify that the grip type for the electronic device 401 is a first grip type (e.g., left-hand grip)).
Consider claim 17, Rho discloses wherein the touch point information comprises a touch point area; and the method further comprises:
obtaining, by the terminal, a touch point area of a first left touch point input from the left side screen region and a touch point area of a first right touch point input from the right side screen region (paragraph [0094], identifying grip type based on sizes of the first touch inputs); and
when the touch point area of the first left touch point is greater than the touch point area of the first right touch point, determining, by the terminal, that the holding mode is the left- handed mode (paragraph [0094], identifying grip type based on sizes of the first touch inputs); or
when the touch point area of the first left touch point is less than the touch point area of the first right touch point, determining, by the terminal, that the holding mode is the right- handed mode (paragraph [0094], identifying grip type based on sizes of the first touch inputs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (Pub. No.: US 2020/0201501) in view of Lee (Pub. No.: EP 3 441 863).
Consider claim 1, Rho discloses a gesture interaction method, applied to a terminal (Fig. 3B, electronic device 301) configured with a curved screen, wherein the curved screen comprises a main screen region (Fig. 3A, display 310 to include front area 310F) and a side screen region (Fig. 3B, side areas 310-1S, 310-2S, 310-3S, and 310-4S) (paragraph [0034], Fig. 3B, method for interacting between a plurality of side areas of a display included in an electronic device to include curved areas bent from outer side surfaces of the front area disposed on the front surface of the electronic device and paragraph [0194], each of the front surface and the plurality of side surfaces may be used for displaying content), and the method comprises:
obtaining, by the terminal, a touch operation input from the side screen region (paragraph [0035], touch input received from a side area of the display);
detecting, by the terminal, a pressing force of the touch operation (paragraph [0043], sensor circuitry (e.g., a pressure sensor) adapted to measure the intensity of force incurred by the touch); and
performing, by the terminal, a first function corresponding to the touch operation if the pressing force corresponds to a particular strength value (paragraph [0035], perform a function of the electronic device corresponding to a touch input received from a side area of the display based on a grip type wherein the grip strength corresponding to the grip input is a first strength or second strength; thus, a threshold, see paragraph [0082]).
Rho does not specifically disclose performing, by the terminal, a first function corresponding to the touch operation if the pressing force is greater than a preset threshold.
Lee discloses performing, by the terminal, a first function corresponding to the touch operation if the pressing force is greater than a preset threshold (paragraph [0151], Fig. 9A(d), if an external force having an intensity more than a preset value (11) is applied, the controller 180 may display a content of the message set as a selectable one on a preview screen).
Therefore, in order to provide a preview of selectable functions, it would have been obvious to one having ordinary skill in the art, to have applied the same technique as suggested by Lee in performing, by the terminal, a first function corresponding to the touch operation if the pressing force is greater than a preset threshold, see teaching found in Lee, paragraph [0151].
Consider claim 2, the combination of Rho and Lee discloses determining, by the terminal, a current application scenario (paragraph [0110], Fig. 4, designated state (e.g., the locked state, idle state, setting mode (e.g., airplane mode) state, or application execution state) of the electronic device 410 is set according to the designated grip type); and
determining, by the terminal, the first function based on the application scenario and the touch operation (paragraph [0110], the processor 420 may control the display 410 based on the designated state of the electronic device 401 in response to the reception of the grip input (e.g., first touch inputs) corresponding to the designated grip type).
Consider claim 3, the combination of Rho and Lee discloses displaying, by the terminal based on the touch operation, a prompt image of the first function at a location corresponding to the touch operation (paragraph [0110], display a representative page or first page of the home screen in response to the reception of the grip input corresponding to the designated first grip type from at least two of the plurality of side areas).
Consider claim 4, the combination of Rho and Lee discloses wherein the location corresponding to the touch operation is in the main screen region (paragraph [0110], representative page or first page of the home screen).
Consider claim 5, the combination of Rho and Lee discloses wherein a size of the prompt image is positively correlated with the pressing force (paragraph [0107], electronic device 401 may change the preset display position, display direction, display shape, or display size based on the identified grip type and display it on the display 410).
Consider claim 6, the combination of Rho and Lee discloses wherein the obtaining, by the terminal, a touch operation input from the side screen region comprises:
obtaining, by the terminal, a first double-sided squeeze operation, wherein the first double-sided squeeze operation comprises a first squeeze operation input from a left side screen region and a second squeeze operation input from a right side screen region (paragraph [0080], Fig. 4, grip input may include touch inputs (e.g., first touch inputs) received from at least two of the plurality of side areas 410F, 410-1S, 410-2S, 410-3S, and 410-4S).
Consider claim 18, Rho discloses wherein the method further comprises: obtaining, by the terminal, a touch operation input from the side screen region (paragraph [0035], touch input received from a side area of the display);
detecting, by the terminal, a pressing force of the touch operation (paragraph [0043], sensor circuitry (e.g., a pressure sensor) adapted to measure the intensity of force incurred by the touch); and
when the pressing force corresponds to a particular strength value, triggering the terminal to obtain the touch point information input from the side screen region (paragraph [0035], perform a function of the electronic device corresponding to a touch input received from a side area of the display based on a grip type wherein the grip strength corresponding to the grip input is a first strength or second strength; thus, a threshold, see paragraph [0082]).
Rho does not specifically disclose when the pressing force is greater than a preset threshold, triggering the terminal to obtain the touch point information input from the side screen region.
Lee discloses when the pressing force is greater than a preset threshold, triggering the terminal to obtain the touch point information input from the side screen region (paragraph [0151], Fig. 9A(d), if an external force having an intensity more than a preset value (11) is applied, the controller 180 may display a content of the message set as a selectable one on a preview screen).
Therefore, in order to provide a preview of selectable functions, it would have been obvious to one having ordinary skill in the art, to have applied the same technique as suggested by Lee in performing, by the terminal, a first function corresponding to the touch operation if the pressing force is greater than a preset threshold, see teaching found in Lee, paragraph [0151].
Consider claim 19, Rho discloses a terminal (Fig. 3B, electronic device 301), comprising a processor (paragraph [0059], Fig. 1, processor 120) and a memory (paragraph [0059], Fig. 1, memory 130), wherein the memory is configured to store instructions (paragraph [0059], memory stores instructions); and
the processor is configured to perform the instructions to obtain, by the terminal, a touch operation input from the side screen region (paragraph [0035], touch input received from a side area of the display);
detect, by the terminal, a pressing force of the touch operation (paragraph [0043], sensor circuitry (e.g., a pressure sensor) adapted to measure the intensity of force incurred by the touch); and
perform, by the terminal, a first function corresponding to the touch operation if the pressing force corresponds to a particular strength value (paragraph [0035], perform a function of the electronic device corresponding to a touch input received from a side area of the display based on a grip type wherein the grip strength corresponding to the grip input is a first strength or second strength; thus, a threshold, see paragraph [0082]).
Rho does not specifically disclose performing, by the terminal, a first function corresponding to the touch operation if the pressing force is greater than a preset threshold.
Lee discloses performing, by the terminal, a first function corresponding to the touch operation if the pressing force is greater than a preset threshold (paragraph [0151], Fig. 9A(d), if an external force having an intensity more than a preset value (11) is applied, the controller 180 may display a content of the message set as a selectable one on a preview screen).
Therefore, in order to provide a preview of selectable functions, it would have been obvious to one having ordinary skill in the art, to have applied the same technique as suggested by Lee in performing, by the terminal, a first function corresponding to the touch operation if the pressing force is greater than a preset threshold, see teaching found in Lee, paragraph [0151].
Consider claim 20, Rho discloses a computer program product comprising instructions, wherein when the computer program product runs on a computer (paragraph [0059], Fig. 1, program 140), the computer is enabled to obtain, by the terminal, a touch operation input from the side screen region;
detect, by the terminal, a pressing force of the touch operation (paragraph [0043], sensor circuitry (e.g., a pressure sensor) adapted to measure the intensity of force incurred by the touch); and
perform, by the terminal, a first function corresponding to the touch operation if the pressing force corresponds to a particular strength value (paragraph [0035], perform a function of the electronic device corresponding to a touch input received from a side area of the display based on a grip type wherein the grip strength corresponding to the grip input is a first strength or second strength; thus, a threshold, see paragraph [0082]).
Rho does not specifically disclose performing, by the terminal, a first function corresponding to the touch operation if the pressing force is greater than a preset threshold.
Lee discloses performing, by the terminal, a first function corresponding to the touch operation if the pressing force is greater than a preset threshold (paragraph [0151], Fig. 9A(d), if an external force having an intensity more than a preset value (11) is applied, the controller 180 may display a content of the message set as a selectable one on a preview screen).
Therefore, in order to provide a preview of selectable functions, it would have been obvious to one having ordinary skill in the art, to have applied the same technique as suggested by Lee in performing, by the terminal, a first function corresponding to the touch operation if the pressing force is greater than a preset threshold, see teaching found in Lee, paragraph [0151].

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rho and Lee in view of Kim (Pub. No.: US 2015/0378592).
Consider claim 9, the combination of Rho and Lee does not specifically disclose obtaining, by the terminal, a slide operation input from the side screen region, wherein an input time interval between the slide operation and the touch operation is less than preset duration; and
performing, by the terminal, a second function based on the slide operation.
Kim discloses obtaining, by the terminal, a slide operation input from the side screen region, wherein an input time interval between the slide operation and the touch operation is less than preset duration (paragraph [0154], touches to the soft key within a predetermined time (e.g., 1 to 3 seconds) after the soft key is displayed on the side display region 2312 through a user's touch drag); and
performing, by the terminal, a second function based on the slide operation (paragraph [0154], sense a user input for selecting a soft key to execute the soft key function).
Therefore, in order to avoid potential malfunction was while touching the side display region, it would have been obvious to one having ordinary skill in the art, to have applied the same technique as suggested by Kim in obtaining, by the terminal, a slide operation input from the side screen region, wherein an input time interval between the slide operation and the touch operation is less than preset duration, see teaching found on Kim, paragraph [0154].
Consider claim 10, the combination of Rho, Lee and Kim discloses wherein the second function is a sub-function of the first function, and the second function is used to adjust a magnitude of the first function (Kim, paragraph [0164], Fig. 26B, a UI element for adjusting the size of the captured image).
Consider claim 11, the combination of Rho, Lee and Kim discloses wherein the method further comprises: displaying, by the terminal, a prompt image of the second function at a location corresponding to the slide operation (paragraph [0164], Fig. 26B, a UI element, which can edit the captured image, is displayed on the side display region 2632).
Consider claim 12, the combination of Rho, Lee and Kim discloses wherein the location corresponding to the slide operation is in the main screen region (paragraph [0164], Fig. 26B, while a screen that includes video content is displayed on a front display region 2631, the sensor 180 may sense a user gesture that drags from top to bottom along the long side using the palm of the hand on a side display region 2632).
Consider 13, the combination of Rho, Lee and Kim discloses wherein a size of the prompt image is positively correlated with the magnitude (Kim, paragraph [0164], Fig. 26B, a UI element for adjusting the size of the captured image).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record fails to disclose when the first pressing force is greater than a preset first threshold, and the second pressing force is greater than a preset second threshold, performing, by the terminal, a first function corresponding to the double-sided squeeze operation.
Regarding claim 8, when both a pressing force of the first double-sided squeeze operation and a pressing force of the second double-sided squeeze operation are greater than a preset third threshold, performing, by the terminal, the first function corresponding to the first double-sided squeeze operation and the second double-sided squeeze operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERALD JOHNSON/
Primary Examiner, Art Unit 2627